Upon consideration of the petition filed by Defendant on the 25th of November 2015 in this matter for a writ of mandamus, the following order was entered and is hereby certified to the Superior Court, Wake County:
"Dismissed by order of the Court in conference, this the 25th of November 2015."
Upon consideration of the application filed by Defendant on the 25th of November 2015 in this matter for Writ of Habeas Corpus, the following order was entered and is hereby certified to the Superior Court, Wake County:
"Denied by order of the Court in conference, this the 25th of November 2015."